Exhibit 10.1

 

SEVENTH LOAN MODIFICATION AGREEMENT

 

This Seventh Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of December 28, 2016, and is effective as of December 30, 2016,
by and between SILICON VALLEY BANK, a California corporation, with its principal
place of business at 3003 Tasman Drive, Santa Clara, California 95054 and with a
loan production office located at 505 Fifth Avenue, 11th Floor, New York, New
York 10017 (“Bank”) and TREMOR VIDEO, INC. (f.k.a. Tremor Media, Inc.), a
Delaware corporation with its chief executive office located at 53 West 23rd
Street, 12th Floor, New York, New York 10010 (“Borrower”).

 

1.                                      DESCRIPTION OF EXISTING INDEBTEDNESS AND
OBLIGATIONS.  Among other indebtedness and obligations which may be owing by
Borrower to Bank, Borrower is indebted to Bank pursuant to a loan arrangement
dated as of June 7, 2007, evidenced by, among other documents, a certain Loan
and Security Agreement dated as of June 7, 2007, between Borrower and Bank, as
amended by a certain First Loan Modification Agreement dated as of December 8,
2008, as further amended by a certain Second Loan Modification Agreement dated
as of December 7, 2009, as further amended by a certain Third Loan Modification
Agreement dated as of February 7, 2010, as further amended by a certain Fourth
Loan Modification Agreement dated as of March 7, 2011, as further amended by a
certain Fifth Loan Modification Agreement dated as of December 30, 2011, and as
further amended by a certain Sixth Loan Modification Agreement dated as of
October 20, 2014 (as amended from time to time, the “Loan Agreement”). 
Capitalized terms used but not otherwise defined herein shall have the same
meaning as in the Loan Agreement.

 

2.                                      DESCRIPTION OF COLLATERAL.  Repayment of
the Obligations is secured by the Collateral as described in the Loan Agreement
(together with any other collateral security granted to Bank, the “Security
Documents”).  Hereinafter, the Security Documents, together with all other
documents evidencing or securing the Obligations shall be referred to as the
“Existing Loan Documents”.

 

3.                                      DESCRIPTION OF CHANGE IN TERMS.

 

A.                                    Modifications to Loan Agreement.

 

1                                         The Loan Agreement shall be amended by
deleting the following definitions appearing in Section 13.1 thereof:

 

“                                          “Guidance Line Maturity Date” is
December 30, 2016.”

 

“                                          “Revolving Line Maturity Date” is
December 30, 2016.”

 

and inserting in lieu thereof the following:

 

“                                          “Guidance Line Maturity Date” is
January 29, 2017.”

 

“                                       “Revolving Line Maturity Date” is
January 29, 2017.”

 

4.                                      FEES AND EXPENSES.  Borrower shall
reimburse Bank for all legal fees and expenses incurred in connection with this
amendment to the Existing Loan Documents.

 

5.                                      CONSISTENT CHANGES.  The Existing Loan
Documents are hereby amended wherever necessary to reflect the changes described
above.

 

1

--------------------------------------------------------------------------------


 

6.                                      RATIFICATION OF LOAN DOCUMENTS. 
Borrower hereby ratifies, confirms, and reaffirms all terms and conditions of
all security or other collateral granted to the Bank, and confirms that the
indebtedness secured thereby includes, without limitation, the Obligations.

 

7.                                      NO DEFENSES OF BORROWER.  Borrower
hereby acknowledges and agrees that Borrower has no offsets, defenses, claims,
or counterclaims against Bank with respect to the Obligations, or otherwise, and
that if Borrower now has, or ever did have, any offsets, defenses, claims, or
counterclaims against Bank, whether known or unknown, at law or in equity, all
of them are hereby expressly WAIVED and Borrower hereby RELEASES Bank from any
liability thereunder.

 

8.                                      CONTINUING VALIDITY.  Borrower
understands and agrees that in modifying the existing Obligations, Bank is
relying upon Borrower’s representations, warranties, and agreements, as set
forth in the Existing Loan Documents.  Except as expressly modified pursuant to
this Loan Modification Agreement, the terms of the Existing Loan Documents
remain unchanged and in full force and effect.  Bank’s agreement to
modifications to the existing Obligations pursuant to this  Loan Modification
Agreement in no way shall obligate Bank to make any future modifications to the
Obligations.  Nothing in this Loan Modification Agreement shall constitute a
satisfaction of the Obligations.  It is the intention of Bank and Borrower to
retain as liable parties all makers of Existing Loan Documents, unless the party
is expressly released by Bank in writing.  No maker will be released by virtue
of this Loan Modification Agreement.

 

9.                                      COUNTERSIGNATURE.  This Loan
Modification Agreement shall become effective only when it shall have been
executed by Borrower and Bank.

 

[The remainder of this page is intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER:

BANK:

 

 

TREMOR VIDEO, INC.

SILICON VALLEY BANK

 

 

By:

/s/ William Day

 

By:

/s/ Jonathan Wolter

 

 

Name: William Day

Name:  Jonathan Wolter

 

 

Title: Chief Executive Officer

Title:  Vice President

 

--------------------------------------------------------------------------------